Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 29, 2021

                                       No. 04-21-00156-CV

                                  VERDUN OIL & GAS, LLC,
                                        Appellant

                                                 v.

                                      Neri QUINTANILLA,
                                            Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-238
                         Honorable Baldemar Garza, Judge Presiding


                                          ORDER

        Appellee Neri Quintanilla has filed an emergency motion to dismiss this appeal for lack
of jurisdiction. We order appellant to file a response to the motion by 9:00 a.m. Tuesday, May 4,
2021. We further order appellant to ensure the clerk's record, which is due April 30, 2021,
contains all pleadings necessary to show this court's jurisdiction. If a response is not filed by the
date ordered, the court may decide the motion without a response from appellant. No extensions
of time will be granted.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court